DETAILED ACTION
This Final Office Action is in response to the arguments and amendments filed June 7, 2022.
Claim 1 has been cancelled. 
Claim 2 has been newly added. 
Claim 2 is currently pending and has been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 is directed towards claim limitation, “retrieve first state data corresponding to the first user attributes and second state data corresponding to the second user attributes from a state database”. The claims describe and require a state for first and second data to be retrieved from a state database in regards to first and second user attributes. The originally filed specification does not describe to this level of requirement or structure in terms of a first and second state data being retrieved from a state database. The originally filed specification provides databases (service and other storage databases), however, the storage and service databases do not require or provide the necessary structure/function in terms of retrieving first and second state data. The closest support is found in paragraphs [44-50] in terms of storing elements of the contract and transaction with transaction attributes, but the specific limitations requires different elements specifically retrieved of first and second state data from a state database. As such, claim 2 does not have proper support within the originally filed specification for retrieving first and second state data from a state database.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application. 
Independent claim 2 is directed towards receive first user attributes and transaction attributes; receive second user attributes and a bid corresponding to the transaction attributes; retrieve first state data corresponding to the first user attributes and second state data corresponding to the second user attributes; store the first user attributes, the transaction attributes, the second user attributes and the bid on a blockchain-based ledger; send the bid to the first user; receive an acceptance of the bid from the first user; generate, in response to the acceptance of the bid, a contract including components of the first user attributes, second user attributes, the transaction attributes and the bid; receive a second user signature from a second user device; receive a first user signature and a rating from the first user and a payment; send the payment to a second user; generate a reputational score for the second user corresponding to the transaction attributes and the rating. The claim is describing a commercial interaction from proposal/request up to completion with a review and payment. The claim is going through a request for proposal, bidding process, acceptance and drawing up of a contract (legal interaction) based on the transaction, signing the contract (legal interaction), paying for the services, and reviewing the business upon completion. This is start to finish a transaction with a user review at the end. The claim falls under the abstract idea grouping of certain method of organizing human activity (commercial and legal interactions). 
Step 2(a)(II) considers the additional elements of the claim in terms of being transformed into a practical application. The additional elements of the claim are a smart contract computing device comprising at least one processor in communication with at least one memory device, the at least one processor configured to, a first user device, a second user device, from a state database, store the contract on the blockchain-based ledger, a first and second user wallet. The additional elements of the claim are described in the originally filed specification [42-50]. The originally filed specification describes the additional elements as generic technology to implement the abstract idea. The system is merely providing these elements to implement the transaction within a blockchain using generic wallets, smart contract, and blockchain technology. There is no described or claimed technological improvement with the elements. As such, the additional elements are not transformed into a practical application. Refer to MPEP 2106.05(f). 
Step 2(b) considers any further additional elements in terms of being significantly more than the identified abstract idea. There are no remaining additional elements to be considered beyond those considered in 2(a)(II). The additional elements were found to be generic technological elements to implement the abstract idea and as such the additional elements are not significantly more than the identified abstract idea. Refer to MPEP 2106.05(f).  
The claimed invention is describing a transactional system with legal interactions using generic technological elements to implement the identified abstract idea. Therefore, claim 2 is rejected under 35 USC 101 for being directed towards non-eligible subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al [2018/0102850], hereafter Wheeler, in view of Andrade [2016/0283941], Hunn [2018/0005186], and further in view of Neumayer et al [2020/0057992], hereafter Neumayer.
Regarding claim 2, Wheeler discloses a smart contract computing device comprising at least one processor in communication with at least one memory device, the at least one processor configured to (Paragraphs [73-79]; Wheeler discloses the system elements of processor, memory, and other computing aspects to implement the blockchain-based negotiation system.): 
receive first user attributes and transaction attributes from a first user device (Fig 1, 4, and paragraphs [57-59]; Wheeler discloses a blockchain negotiation system that a consumer sends through the blockchain a request for service that includes conditions (interpreted as transaction attributes). Wheeler further discloses [47-50] different data collections and user information gathered from sensors and blockchain ledgers consumer elements such as free time, location, and desires/requirements that are used within the automated broker (interpreted as user attributes).); 
receive second user attributes and a bid corresponding to the transaction attributes from a second user device (Fig 1, 4, and paragraphs [58-63]; Wheeler discloses that once the customer request for service is broadcast through the blockchain service provides can provide offers to the customer and have auto negotiation based on inventory levels and other merchant aspects (interpreted as second user attributes).); 
store the first user attributes, the transaction attributes, the second user attributes and the bid on a blockchain-based ledger (Paragraphs [58-67]; Wheeler discloses that the transaction and other elements of the negotiation process (inventory, offer of services, and terms) are stored in the blockchain ledger.); 
send the bid to the first user device; receive an acceptance of the bid from the first user device (Paragraphs [58-62 and 67-68]; Wheeler discloses the bid and acceptance/consensus of the smart contract between vendor and consumer.); 
generate, in response to the acceptance of the bid, a contract including components of the first user attributes, second user attributes, the transaction attributes and the bid (Paragraphs [60-72]; Wheeler discloses that the consumer and merchant/service provider reach a consensus or agreement for the service and a smart contract is recorded with fulfillment aspects based on the requested service/transaction.); and 
store the contract on the blockchain-based ledger (Fig 1, 4, and paragraphs [60-73]; Wheeler discloses different stages of the process are stored and broadcast through the blockchain ledger including the request, service provider, acceptance, and fulfillment of the smart contract.); 
Wheeler discloses the above-enclosed limitations regarding a blockchain based ledger transaction with bids, contracts, and payment upon completion, however, Wheeler does not specifically disclose signatures, database elements, and reputation score; 
Andrade teaches retrieve first state data corresponding to the first user attributes and second state data corresponding to the second user attributes from a state database (Fig 1-3 and paragraphs [318-324]; Andrade teaches a similar blockchain-based transaction system that includes user information and transaction information that is stored in the transaction database.); 
a payment from a first user wallet; send the payment to a second user wallet (Paragraphs [264-268 and 275-277]; Andrade teaches the transaction system provides users the ability to send/receive cryptocurrency using a client wallet. The combination is that Wheeler has the payment processing within the blockchain upon validation of the completed transaction and Andrade is provided the structure of the wallet for the sending/receiving of the funds within the transaction.); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the blockchain based contract transaction system of Wheeler the ability to have wallets and a transaction database as taught by Andrade since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the wallet and database elements provides added security to ensuring fraudulent transactions aren’t occurring using stolen wallets/coins [Andrade 241 and 266-274].
The combination teaches the above-enclosed limitations, however, the combination does not specifically teach the signatures;
Hunn teaches retrieve first state data corresponding to the first user attributes and second state data corresponding to the second user attributes from a state database (Figs 25-27, 31, and paragraph [99]; Hunn teaches a similar smart contract system that includes state elements where the users can amend the contract within states/sections rather than the entire contract and the states are stored in the database for the specific nodes. The smart contract allows for users to amend, sign, and then update the specific part of the contract within the ledgers using the state changes.); 
receive a second user signature from a second user device; receive a first user signature (Paragraphs [68-69 and 217-221]; Hunn teaches a similar smart contract system where multi-signatures are used to validate the contract. This would be in specific combination as Wheeler discloses [67-72] that the system provides the agreement in terms of a consensus that is stored within the ledger. In the combination, Hunn teaches the specific structural and functional aspect of having cryptographic signatures appended to the contract for validation based on e-signatures combined/backed with private keys );
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the blockchain based transaction agreement system of the combination the ability to have digital signatures and state change amendments stored in databases as taught by Hunn since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination predictable as the signatures and state changes allows for parties to amend and still validate/ensure the contract is being upheld according to the parties involved.
The combination teaches above-enclosed limitations, however, the combination does not specifically teach the rating and reputation score;
 Neumayer teaches a rating from the first user device and generate a reputational score for the second user corresponding to the transaction attributes and the rating (Fig 3 and paragraphs [54-61 and 74-79]; Neumayer teaches a similar transaction system between a consumer and vendor where upon a notification for a completed transaction the consumer is prompted for an evaluation of the transaction. The review and score are then stored within the blockchain for the vendor in terms of a score (which is then used in the transaction system for consumers to filter based on score). The combination is that Wheeler, in view of the combination, provides payment upon completion of a transaction and Neumayer provides a similar trigger for a transaction review.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the blockchain based transaction system that has payment upon completion of the transaction of the combination the ability to have a similar trigger for completion of a transaction to have a consumer provide a review of the transaction as taught by Neumayer since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the review allows a consumer to provide feedback and let future consumers know how well the vendor completed the transaction.


Response to Arguments
In response to the arguments filed June 7, 2022 on pages 3-5 regarding the 35 USC 101 rejection, specifically that the claimed invention is directed towards a technical solution to a technical problem. 
Examiner respectfully disagrees. 
The arguments regarding prong 2(a)(I) assert that the claimed invention is directed towards a technical solution in terms of generating a smart contract in a blockchain structure. The arguments point to claim limitations regarding receiving attributes, storing the components in a blockchain, and generating a smart contract. The arguments do not describe the claim language in terms of where the technical improvement lies within these claim limitations. The arguments assert that the mere recitation of specific data structures are a specific improvement to the way computers operate. Examiner notes that the recitation and use of blockchains, smart contracts, and processors falls under additional elements. The claims, as a whole, describe a transaction and legal interaction from a request for bids up to completion of transaction with user reviews and payment. The blockchain, smart contract, and processor elements are additional elements that are not described in terms of being technical improvements but merely generic technology to implement the abstract idea. There is no specific claim limitation or specification description in terms of improving the technology of blockchains or smart contracts, but merely providing transactions on such technology. This falls under MPEP 2106.05(f) that describes a commonplace business method being applied on a generic computer. The processor, blockchain, smart contract, and other elements (database, user device, wallets) are merely implementing the transaction and legal interaction. There is no specific claimed improvement or transformation into a practical application. Further, the arguments under 2(a)(II) and 2(b)(page 4-5) are directed towards aspects that are not claimed or described, as currently written. There is no description or claim language regarding the increased efficiency based on automatically generating a smart contract for approving and completing smart contracts. Further, completing contracts is a legal interaction and there is no claim language or description, as currently considered, in terms of improving the technology of smart contracts beyond merely implementing the smart contract using generic technological elements. As such, the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application. 
Lacking any further arguments, claim 2 is maintaining the under 35 USC 101 rejection, as considered and rejected above in light of the new claim elements.
In response to the arguments filed June 7, 2022 on pages 5 regarding the 35 USC 102 rejection, specifically that Wheeler does not teach the specific claim elements of newly added claim 2. 
Examiner respectfully disagrees. 
Wheeler discloses a smart contract transaction system that provides requests for bids and payment upon completion for the transaction. Wheeler does not specifically teach the elements regarding a rating or score based on the transaction. Neumayer teaches [Fig 3 and paragraphs 54-61 and 74-79] a similar transaction system between a consumer and vendor where upon a notification for a completed transaction the consumer is prompted for an evaluation of the transaction. The review and score are then stored within the blockchain for the vendor in terms of a score (which is then used in the transaction system for consumers to filter based on score). The combination is that Wheeler, in view of the combination, provides payment upon completion of a transaction and Neumayer provides a similar trigger for a transaction review. As such, the combination of prior art elements teaches the review rating and reputation score. 
Lacking any further arguments, claim 2 is maintaining the 35 USC 103 rejection, as considered above in light of the combination of prior art elements with regards to the newly added claim limitation.
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pasupula [2019/0164140] (transaction system that provides merchant and consumer aspects of bids, acceptances, payment and other transaction elements with blockchain and cryptographic storage/decentralization.);
Sengupta et al [2019/0066119] (user review and rating system that provides verification for the review.);
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689